Title: Mary Smith Cranch to Abigail Adams, 22 December 1787
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree December 22d 1787
          My dear Sister
        
        I last week heard from all your sons they were well. After this you may read on calmly— We are all well excepting great colds & coughs. I think in this Letter I shall not have to mention the death of any new Friend many very many of my Letters have convey’d the sorrowful tydings of some dear Friend departed, & if you should live to return to us you will find vacancys which will draw Tears from your Eyes—
        I have been waiting with anxious expectation for these many months to hear from you not one line since your excursion into the west. By mrs Wilcox I heard of you there she does not mention your being out of health so hope your ride was of service to you cap Cushing has been a long time expected, by him I hope I shall hear of your welfair—
        Mr Smith has remov’d into his Fathers House I have been there but every thing is so alter’d that I did not know how to bear the place cousin Betsy is with them & Nabby also nothing else looks as it us’d to—all the Pictures are remov’d & the Parlour is new painted
        Mrs Welsh has a son whom they call Henry, & Mrs Otis a Daughter—both Mothers & children were well a few days since
        The publick Prints will inform you of the Persons chosen for this State to meet in convention— our Parson will not go, Lucy says because he never went before. he cannot bear to be put out of the course he has been in for so many years. He will not change his Lodgings because he has not done it before nor marry for the same reason & I know no other why we do not have a new sermon. I am not sure that I have heard one from him since you went away
        This Federal constitution makes a great part of the conversation of our Politicians—but as I am not one of them I can say nothing about it— It appears to me necessary to be a great Politician to judge of so large a Plan. Heaven direct them to such determinations as shall tend to make us a happy People— Mr cranch had sat himself down very quietly to watch-work in his little shop—but this Town have call’d him off once more to act for them in this convention. When it is over he will return to his favourite employment again
        Such a time for ordinations in our Neighbourhood you never Saw—ten or a dozen at least within these three months & a number of sensible gentlemen they are I hear—but we live the wrong Sind of the Hill for preaching at present— There is a Mr Dawes settled at Situate who is a sensible man & a very good Preacher Doctor Tufts says—
        I have not heard from sister Shaw since she returnd in october at least I have not had a Letter— Polly Smith is still with us miss Paine has been with me upon a visit for about three weeks—is in better health than in years past but will never be other than a cripple. She sends her Love & many thanks for her stockings— Mr Palmers Family are to remove to Boston next week they have been greatly distress’d for Bread to eat o my Sister! What a reverse of fortune it falls hard upon us for we cannot see them suffer while our seller can supply them—after all what we can do is but small
        Dec. 26th
        I have written thus far & disign’d to have added more but I have a chance to send this to Town, & I am so affraid that the vessel will sail without a line from me that I shall send it along short as it is—& will write more if I should have time— I hope I shall not have to write much more to you in so distant a country.— yours affectionately
        Mrs Hall was well yesterday
        Mary Cranch
      